NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Interest of K.J.H. and K.M.H.,        )
minor children.                              )
                                             )
                                             )
K.H.,                                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-4347
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES and GUARDIAN AD LITEM               )
PROGRAM,                                     )
                                             )
              Appellees.                     )
                                             )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for Pinellas
County; Kathleen T. Hessinger, Judge.

Joseph Anthony Manzo, Largo, for
Appellant.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.

Thomasina Moore, Statewide Director of
Appeals, and Joanna Summers Brunell,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Office.
PER CURIAM.


            Affirmed.


KELLY, VILLANTI, and SMITH, JJ., Concur.




                                      -2-